Woodward, J.:
All of the questions involved in this appeal were necessarily disposed of on demurrer (Lane v. Equitable Life Assurance Society, 102 App.. Div. 625) excepting the delivery of the assignment of the policy of insurance involved in the litigation, this question being raised by the answer interposed after the decision of the demurrer. Upon this point there is no lack of evidence to support the decision of' the court at Special Term, and the j udgment appealed from should, therefore, be affirmed, with costs.' Hirschberg, P. J., Gaynor, Rich and Miller, JJ., concurred. Judgment affirmed, with costs.